United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-2863
                               ___________

Woodrow Anderson,                   *
                                    *
            Appellant,              *
                                    *
      v.                            *
                                    *
James Purkett, Superintendent,      * Appeal from the United States
ERDCC; Terry Bishop, RN; Deborah * District Court for the
Carter, RN,                         * Eastern District of Missouri.
                                    *
            Defendants,             * [UNPUBLISHED]
                                    *
CMS; Charles Chastain, Doctor;      *
Donna Adams, RN; Tina Hayes, RN;    *
Tymber Spray, RN, Director of       *
Nursing,                            *
                                    *
            Appellees.              *
                               ___________

                         Submitted: October 21, 2009
                            Filed: November 9, 2009
                             ___________

Before MURPHY, COLLOTON and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.
       Missouri inmate Woodrow Anderson appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully
reviewed the record, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(standard of review), we conclude that summary judgment was properly granted and
that the district court did not err in denying Anderson’s discovery motions and his
motions for appointment of counsel. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                        -2-